Per Curiam.

The whole of the testimony ndt being returned, it'is difficult to. say whether substantial justice has been done or n°h.' There is some reason to believe that there was inclu dec! in the note, a greater sum than the law would warrant. The .note, however, appears to have been given after a settle- ' ’ . ' , , . , . ' ment of the suit, with the. plaintiff’s attorney, and so not opprr to tjie SUSpjcjon .that it was obtained under the pressure of the execution, . And, besides,, there is evidence showing that some extra services were rendered, for which the deputy might fairly have been entitled-to compensation; and the question being proper for the determination of a jury, and it having been fairly submitted to them, the judgment must be affirmed.
Judgment affirmed,